In an action at law for wrongful interference with a business, the measure of damages is the loss shown to the business. But in an action in equity to enjoin the violation of a covenant not to compete in a given territory there may be an accounting for the profits gained by the violator of the covenant. Such illegal profits *Page 478 
may properly measure the damages. Here the president of defendant testified that not less than $500 was the profit defendant reaped by a violation of the covenant. Equity, having assumed jurisdiction and granted an injunction, will, as an incident, give full relief and compel an accounting of theprofits wrongfully obtained. Wright v. Scotton, 13 Del. Ch. 402,121 A. 69, 31 A.L.R. 1162; Patterson v. Glassmire,166 Pa. 230 (as reported in 31 A. 40, where the full report of the master, whose decision was approved, is printed and considers the authorities for holding that the profits, made by the violator of such a covenant as this, may furnish the measure of damages).
The petition for reargument is denied.